Title: From George Washington to Louis-Philippe de Rigaud, marquis de Vaudreuil, 5 September 1782
From: Washington, George
To: Vaudreuil, Louis-Philippe de Rigaud, marquis de


                  
                     Sir
                     Hd Qurts 5th Septr 1782.
                  
                  Since my letter of yesterday, I have received the inclosed (Genl. Fromans letter of Septr 3d) intelligence from the Coast of New Jersey—from that, and from the inclosed New York Paper, it would seem as if the whole of the British Fleet that sailed from the West Indies, were not intended to remain upon this Coast—I shall continue to transmit you further intelligence as it comes to my hands.  I have the honor to be with perfect Esteem Sir yr most obt Servt.
                  
               